FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for identifying a fault in data. A method is one of the four statutory categories of invention.
Claim 1 further recites a process of gathering information and analyzing it using mathematical relationships and calculations and making a decision regarding the results.
The limitations reciting “constructing an adjacency matrix between the target variable and other variables in the set of variables, wherein the adjacency matrix is constructed on the basis of a metric calculated between the target variable and the other variables of the set” and “calculating a difference matrix between the adjacency matrices for the reference and operational data sets,” given their broadest reasonable interpretation, recite mathematical relationships and/or mathematical calculations. The limitation reciting “determining whether the data representing the target variable in the operational data set includes a fault on the basis of a comparison between the calculated difference matrix and a fault threshold,” given its broadest reasonable interpretation, covers performance of the limitation entirely in the mind. 
The limitations reciting steps for constructing adjacency matrices from variable sets and calculating a difference matrix merely require representing the data of the variable sets via a mathematical relationship, i.e. an adjacency matrix, and performing a mathematical calculation in the form of matrix subtraction. The limitation reciting a step for determining a target variable includes a fault based on comparing the resultant difference matrix and a fault threshold, given its broadest reasonable interpretation, merely requires a human being to consider the values of the difference matrix and the threshold and make a simple judgment by comparing the two. This limitation can clearly be practically performed within the human mind. The claim thus recites abstract ideas. MPEP 2106.04(a)(2)
The judicial exception is not integrated into a practical application. The only additional elements recited by the claim, “obtaining a reference data set” and “obtaining an operational data set,” do not integrate the abstract idea into a practical application. The additional elements of the claim amount to mere necessary data gathering that must be performed for all uses of the recited judicial exception. The limitations thus represent insignificant extra-solution activity. MPEP 2106.06(g)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, whether individually or in combination with all other limitations as a whole. As discussed with respect to integration of the exception into a practical application, the additional elements of the claim amount to insignificant extra solution activity. The claim is therefore not patent eligible.
Regarding claim 27, the claim limitations are nearly identical to those of claim 1 other than a change in statutory class. The analysis above applies equally to claim 27. Claim 27 adds the additional elements of a controller comprising a processor and memory containing executable instructions to allow the processor to perform the method of claim 1. These additional elements are generic computer components recited at a high level of generality. The additional elements, as such, neither serve to integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. MPEP 2106.05(b)
Regarding dependent claims 2-19:
Each of the claims further extends the abstract idea by reciting additional mathematical concepts or mental processes (e.g. the equation of claim 4), recites further insignificant extra-solution activity (e.g. reciting data types as in claim 6), or both (e.g. claim 17). None of the claims recites any additional elements that, either alone or in combination with the remaining limitations as a whole, serves to integrate the judicial exception into practical application or amounts to significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive.
The objection to claim 5 was addressed by the amendment. The objection is withdrawn.
Applicant argues, on pages 10-11, that “the claim is not directed to an abstract idea” because “the claimed features cannot be practically performed in the human mind. For example, one cannot obtain a reference data set and an operational data set for a set of variables and determine whether the data representing the target variable in the operational data set includes a fault, in accordance with the claimed method, in his or her mind. The human mind is not equipped, for example, to obtain data streams and determine whether data in a data stream represents a fault, in accordance with the claimed method. Therefore, Applicant respectfully submits that the claimed features do not correspond to a mental process, and thus claim 1 is not directed to an abstract idea.”
The examiner respectfully disagrees. The examiner never stated that the recitations to obtaining data sets are directed to mental processes. The rejection clearly lays out the limitations that are directed to an abstract idea. The “obtaining” limitations were not part of that abstract idea. Applicant’s argument regarding a human being’s ability to obtain data mentally has no bearing on the examiner’s finding that the claim is directed to an abstract idea.

Applicant argues, on pages 11-12, that “The method of claim 1 is not directed to an abstract idea because the claimed method and, specifically, the enumerated steps in the claimed process, improve an existing technological process.” Applicant further states that “the claimed method constitutes an improvement to an existing technological process - more particularly, an improvement in detecting non-anomalous faults. Id. Accordingly, the claim integrates a judicial exception into a practical application, and thus imposes a meaningful limit on the judicial exception, and is therefore patent-eligible.”
The examiner respectfully disagrees. Applicant has not provided any indication of an improvement to the functioning of a computer or an improvement to any other technology represented by the claimed invention. Applicant alleges that the claimed method provides an “efficient method for detection of faults in system data” and that this “may help in improving decisions taken on the fly during operation.” This does not represent an improvement to a technology. Assuming, for the sake of argument, that the claimed invention represents an improvement, that improvement would simply be to the identified abstract idea of data analysis. The abstract idea is not integrated into any particular technology or field. As evidence that the abstract idea does not provide an improvement to any particular technology, applicant’s specification points to a wide array of technologies in which the abstract idea might be applicable, e.g. “a wide range of industrial, commercial and other systems, including factories, laboratories, manufacturing plants, power stations, etc. Another example system in which the methods according to the present disclosure may be implemented is a mine.” Clearly the abstract idea does not improve any particular technology as it is deemed applicable to a disparate array of fields. Finally, the specification further describes the invention as a “generalised fault identification method.”
Further, applicant’s purported evidence from the specification, that the identification of faults “may help in improving decisions taken on the fly” does not represent any clear improvement to technology given that, in applicant’s own words, it is not even evident whether the method is actually beneficial in this regard (it “may help”). Finally, this possible improvement is in no way realized by the claim recitations as there is no application of the result of the data analysis recited. The claim merely recites analysis of data resulting in the idea of a desired outcome, i.e. possible detection of a fault, with no application of the result.

Applicant argues, on pages 13-14, that “It is the Applicant's position that the features recited in claim 1 are not well-understood, routine, or conventional activity in the field. Applicant respectfully submits that the burden is on the Office to prove that the claimed features are well-understood, routine, or conventional activity in the field. According to M.P.E.P. § 2106.05(d), an examiner should conclude that a claim element (or a combination of claim elements) represents "well-understood, routine, conventional activity" only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Applicant further argues that “Specifically, the Office Action alleges that "obtaining a reference data set" and "obtaining an operational data set" amount to insignificant extra solution activity and thus are not enough to amount to sufficiently more than the judicial exception. However, the Office Action fails to provide any of the above-listed evidence proving that the features recited in claim 1 are well-understood, routine, or conventional activity in the field” and “The elements of claim 1 that the Office Action refers to recite in full: ‘obtaining a reference data set for a set of variables in the system including the target variable’ and ‘obtaining an operational data set for a set of variables in the system including the target variable.’ The other method steps are performed on data streams for the set of variables, including the target variable. The Office Action does not provide any explanation as to how the combination of these elements is widely prevalent or in common use.” (Emphasis by applicant) Applicant finally concludes that “Accordingly, identifying faults on the basis of the interdependency of multiple data streams, inter alia, is not well understood or conventional activity in the field and it is the Office's burden to provide a citation to the contrary.”
The examiner respectfully disagrees. The examiner did not make any finding that the additional elements that recite obtaining data for analysis were well-understood, routine and conventional (WURC) and thus the examiner did not include analysis that end. If the examiner does not reject the claim elements as well-understood, routine and conventional, the examiner is not burdened with performing a full WURC analysis to support a finding that is not made. The MPEP explicitly states “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” MPEP 2106.07(a)(III). Applicant’s argument regarding the conventionality of the claimed elements is moot.  
Assuming, for sake of argument, that WURC analysis were necessary, the examiner disagrees with applicant’s assertions. Applicant repeatedly argues that the method steps are performed on data streams for sets of variables and that the office action does not explain how this is widely prevalent or in common use. The claim, however, is silent as to anything regarding data streams. Any argument relying on specification disclosures regarding data streams is irrelevant to what is actually recited in the claim. Applicant’s claim simply recites obtaining data sets. The claim recites obtaining data at a high level of generality, indeed simply directing one to obtain the data without further detail. Were the claim elements to be subjected to WURC analysis, a generic recitation of obtaining data falls under court-recognized WURC functions such as receiving or transmitting data over a network or storing and retrieving information in memory. MPEP 2106.05(d)(II). 
As noted in applicant’s argument, the examiner found that the additional elements that recited obtaining data were insignificant extra-solution activity. The recited elements amount to “necessary data gathering” where “all uses of the recited judicial exception require such data gathering.” MPEP 2106.05(g). Further, reciting “a particular data source or type of data to be manipulated” is also recognized by the counts as insignificant extra solution activity. MPEP 2106.05(g). Thus, obtaining data to be analyzed using the abstract idea to which the claim is directed, regardless of whether the claim recitation identifies particular data to analyze, is insignificant extra-solution activity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113